Citation Nr: 1128518	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for vision loss, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a dental disorder for compensation purposes, claimed as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.

6.  Entitlement to service connection for a dental disorder for dental treatment purposes, claimed as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for bilateral feet disorders, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1962 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was brought before the Board in November 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes the Veteran also perfected appeals seeking service connection for coronary artery disease (CAD), depression and peripheral neuropathy of the bilateral lower extremities.  These claims were granted in March 2009 and March 2011 rating decisions and, therefore, are no longer before the Board here.

The Board notes that the Veteran has filed a claim for a dental disability, alleged as secondary to his service-connected diabetes mellitus, type II.  Service-connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  The Board previously remanded this claim, in part, to afford the Veteran notice of his ability to claim service connection for outpatient dental treatment purposes.  The Veteran was sent such notice in January 2010, but the RO never actually adjudicated this aspect of the Veteran's claim. Accordingly, the Board has limited its review within the decision here to the compensation aspect of the Veteran's claim.  The dental treatment aspect of the claim is addressed in the remand portion of this opinion.  

The issues of entitlement to service connection for a bilateral foot disorder and entitlement to service connection for loss of teeth, claimed as secondary to diabetes mellitus, type II, for VA dental treatment purposes only is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran has been diagnosed with normal tension glaucoma (NTG), dry eye syndrome (DES), compound hyperopia with presbyopia, and mild hypertensive retinopathy; the most competent and persuasive evidence indicates these eye conditions are not caused or aggravated by his diabetes mellitus, type II, or any other incident of his military service.

2.  The Veteran has been diagnosed with hypertension; the most competent and persuasive evidence indicates his hypertension is not caused or aggravated by his diabetes mellitus, type II, or any other incident of his military service; hypertension was not diagnosed within one year of separation from the military.

3. The Veteran has been diagnosed with erectile dysfunction (ED); the most competent and persuasive evidence indicates his ED is not caused or aggravated by his diabetes mellitus, type II, or any other incident of his military service. 

4.  Dental conditions, to include complete tooth loss, were not due to or aggravated by diabetes or in-service dental trauma.

5.  The Veteran's service-connected diabetes mellitus requires the daily use of insulin, oral medication and a restricted diet, but the objective evidence does not show that his diabetes requires regulation of activities.  


CONCLUSION OF LAW

1.  The Veteran's eye disorders were not incurred in or aggravated by service; the eye disorders are not secondary to  diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The Veteran's hypertension was not incurred in or aggravated by service; it is not secondary to his diabetes mellitus, type II; and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The Veteran's erectile dysfunction was not incurred in or aggravated by service; it is not secondary to diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Service connection for a dental condition, to include tooth removal, for VA compensation purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. § 3.303, 3.381 (2010).

5.  The schedular criteria for a rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in March 2006, May 2006 and January 2010.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits have also been obtained and associated with the claims folder.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the RO provided the Veteran appropriate VA examinations in 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Further examination or opinion is not needed on the eye, dental, hypertension or erectile dysfunction claims because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Further examination is not needed for the diabetes mellitus, type II, claim because there are no records suggesting an increase in disability has occurred as compared to the prior 2010 VA examination findings.  The Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hypertension and hypertensive retinopathy is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Initially, the Board notes the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses regarding loss of vision, hypertension, erectile dysfunction or tooth loss.  The service treatment records do not confirm any in-service dental trauma or ocular trauma.  The Veteran was treated for mild cellulitis of the right eyelid in July 1965 and left pupil pigmentation was noted in a March 1965 periodic examination.  These references, however, are not related to the Veteran's vision, which was always measured at 20/20.  Similarly, the Veteran's blood pressure readings throughout his military history were normal and the Veteran's in-service dental records do not confirm any tooth extractions or other dental trauma.  

The Veteran, however, is not alleging in-service incurrence of any of these claimed conditions.  Rather, he is claiming he has hypertension, loss of vision, erectile dysfunction and total tooth loss due to his service-connected diabetes mellitus, type II.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Where a disability is claimed as proximately due to or the result of a service-connected disease or injury, as is the case here, service connection may also be established on a secondary basis by a showing that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the Veteran is service-connected for diabetes mellitus, type II.

Loss of Vision, Hypertension and Erectile Dysfunction

After service, VA outpatient treatment records indicate diagnoses of hypertension, erectile dysfunction, and a number of eye-related conditions, to include normal tension glaucoma, dry eye syndrome, compound hyperopia with presbyopia, mild cataracts, and mild hypertensive retinopathy.

No medical professional has ever linked any of these conditions to the Veteran's diabetes mellitus, type II or any other incident of his military service.

The Veteran was afforded a VA examination in April 2010 where the examiner noted the Veteran's hypertension, erectile dysfunction and mild hypertensive retinopathy.  The examiner further noted the Veteran does not have diabetic retinopathy.  With regard to etiology the examiner opined in April 2010 and within a May 2010 addendum that the Veteran's hypertension and erectile dysfunction were neither caused nor aggravated by the Veteran's diabetes mellitus, type II, because the conditions were all diagnosed around the same time.  

With regard to the Veteran's vision, the examiner indicated no vision findings related to diabetes.  The Veteran does not have diabetic retinopathy or any other eye-related diagnosis related to his service-connected diabetes.

The Board finds the examiner's opinion persuasive.  It is based on an examination and a thorough review of the claims folder.  Also compelling, no medical professional has ever linked the Veteran's hypertension, erectile dysfunction or any eye-related diagnosis to his diabetes mellitus, type II, or any other incident of his military service.  

In short, the Veteran is treated for hypertension, erectile dysfunction and other eye-related conditions, to include hypertensive retinopathy, but there is no medical evidence indicating a relation of these conditions to his diabetes mellitus, or any other incident of his military service, and indeed there is medical evidence to the contrary.  

Service connection, to include secondary service connection, requires competent medical evidence indicating that the condition is proximately due to or the result of active duty, to include a service-connected disease or injury. See 38 C.F.R. §§ 3.303, 3.304 and 3.310.  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Dental

Here, as indicated above, the Veteran alleges he lost all his teeth and has worn dentures for the past 30 years as a result of his diabetes. 

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97.

That is, dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions including replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381(a).  As noted in the Introduction, the matter of eligibility for VA dental treatment has been referred to the RO for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable to determine whether the condition is due to combat or in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

As mentioned above, there is no evidence in the service treatment records that the Veteran experienced any dental trauma.  The service treatment records document various dental treatments, but, as noted above, this does not constitute dental trauma.  

The Veteran was afforded a VA dental examination in June 2010 where the examiner opined that the Veteran's dental condition is less likely as not caused or a result of diabetes because diabetes is related with periodontal disease, but periodontal disease is resolved when there are no teeth.

The Board finds the opinion persuasive and consistent with the other evidence of record.   In short, the Veteran simply does not have a dental disability that can be service-connected.  Although he believes that his current dental conditions constitute disability for compensation purposes and were caused by his service-connected diabetes, he is a layman and has no competence to offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent medical evidence linking any current dental condition to his diabetes or any other trauma in military service.  The Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating (Diabetes Mellitus)

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  "Staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds staged ratings not applicable here because the severity of the Veteran's diabetes is consistent throughout the appellate time frame.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. 

Initially, the Board notes that "restriction of activities" must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry is whether there is medical, objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

VA outpatient treatment records indicate the Veteran treats his diabetes with oral medications, insulin and restricted diet.  The medical treatment records do not indicate any restrictions of activities and indeed encourage the Veteran to exercise. 

The Veteran was afforded a VA examination for his diabetes in April 2010 where the examiner noted the Veteran's treatment of oral medications and insulin and further notes the Veteran has never been hospitalized for diabetes mellitus and has not suffered a hypoglycemic reaction or ketoacidosis requiring hospitalization in the last year.  The Veteran maintains a stable weight and does not have any vision, skin, feet, bowel or bladder findings related to his diabetes mellitus.  Although the Veteran reported being unemployed, with previous occupational experience as a boilermaker and welder, the examiner further found the Veteran's diabetes had no effect on the Veteran's occupational functioning or daily activities.  

In short, none of the medical records indicate the Veteran's daily activities are restricted because of his diabetes and, indeed, there is medical evidence to the contrary. 

In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes has caused numerous additional disabilities, to include peripheral neuropathy of all four extremities.  All of these complications are currently service-connected and are compensably rated.  

His diabetic condition alone, however, does not warrant a rating greater than 20 percent for reasons aforementioned.  Although the Veteran's diabetes requires daily insulin and restricted diet, the objective evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction.  

Evaluation of the Veteran's condition under any other diagnostic code would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition thereunder. 

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus, type II, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has ever required hospitalization related to his diabetes.  

Additionally, while the Veteran indicates he is unemployed from his normal occupation as boilermaker and welder, there is no medical evidence indicating his unemployment is due to his diabetes.  Indeed, the April 2010 VA examiner opined the Veteran's diabetes has no effect on the Veteran's occupational functioning or daily activities.  

For these reasons, the Board finds no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's diabetes causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for vision loss, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for a dental disorder for compensation purposes, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II, is denied.


REMAND

The Veteran claims he has multiple problems with his feet and teeth due to his service-connected diabetes mellitus, type II. 

Dental

With regard to the dental claim, as indicated in the introduction the claim was previously remanded to afford the Veteran notice and adjudication of his claim for dental treatment purposes (in addition to compensation purposes).  While the RO provided the Veteran with adequate notice of the evidence necessary to substantiate a claim seeking service connection for a dental condition for dental treatment purposes only, the RO did not actually adjudicate this aspect of the claim.

Rather, the March 2011 Supplemental Statement of the Case (SSOC) merely states as follows:

Conditions such as periodontal disease, carious teeth, and missing teeth can be service connected for dental treatment purposes under 38 C.F.R. § 3.381(a) only as provided in 38 C.F.R. § 17.161.  Sections 1712 and 2062, title 38, United States Code, and 38 C.F.R. §§17.161-163 and 17.165-166 provide the eligibility requirements for Veterans' outpatient dental treatment.

(Emphasis in original).  The SSOC did not actually render a decision as to the Veteran's eligibility for service connection for dental treatment purposes.  Accordingly, a remand is necessary for compliance with the Board's prior remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Feet

As indicated in the introduction, the Veteran was awarded service connection for peripheral neuropathy of the bilateral lower extremities in a March 2009 rating decision.  

The Veteran claims, however, in addition to the peripheral neuropathy, he has significant "skin" problems with his feet related to his diabetes.

The claim was previously remanded to afford the Veteran a VA examination to ascertain whether the Veteran has any chronic disorders of the feet related to his diabetes other than peripheral neuropathy.  In April 2010, the Veteran was afforded such an examination and the examiner indicated no skin or feet findings related to diabetes.

In contrast, however, VA outpatient treatment records through February 2010 indicate ongoing treatment for onychomycocis (fungal nail infection) of the bilateral feet.  From 2007 to 2010 VA outpatient treatment records note poor pedal hygiene, with steady improvement through the years.  No medical professional has specifically attributed the Veteran's onychomycocis to his diabetes, but within the treatment records, the VA physicians indicate discussing diabetes mellitus foot care with the Veteran in context of treatment for onychomycocis.  Accordingly, it appears the two conditions may be causally related.  

The April 2010 VA examiner in rendering the opinion, did not specifically diagnose or find onychomycocis at that time.  Rather, the April 2010 examiner merely indicated no skin or feet findings related to diabetes.

With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes a new VA examination is warranted to resolve the ambiguous medical evidence in this case that suggests a causal relationship between the Veteran's onychomycocis and diabetes is possible.  Cf. id.

The Board further notes when the claim was last remanded it was to obtain a medical opinion regarding likely etiology of feet disabilities found both on a secondary and direct basis.  Specifically, service treatment records indicate a 1964 right leg injury, which the Veteran alternatively claims is responsible for current feet problems.  It does not appear the April 2010 VA examiner, or any other examiner, addressed direct causation.  Corrective action is required.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268.  

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from February 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VAMC in Chicago, Illinois from February 2010 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After all records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to ascertain whether his diabetes mellitus, type II caused or aggravated any found bilateral feet problems, to include onychomycocis; or whether any found bilateral feet problems can be directly associated with any incident of the Veteran's military service, to include a 1964 right leg injury.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

The examiner should specifically opine as to the extent and likely etiology of any foot related disease(s) found, including onychomycocis, but excluding peripheral neuropathy, specifically commenting on whether any found disease was caused or aggravated by the Veteran's diabetes mellitus, type II, or is directly related to any incident of his military service, to include a December 1964 record of a right leg injury.

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation and specifically address what, if any, affects the Veteran's diabetes has on the Veteran's daily activities.

With respect to the Veteran's service connection claims, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After the above is complete, readjudicate the Veteran's claims, to include an adjudication of the Veteran's eligibility of service connection for dental treatment purposes only.  If the claims remain denied, provide the appellant a supplemental statement of the case (SSOC) covering all evidence received since the statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


